 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        No. 2:13-cr-0268 MCE AC
12                      Plaintiff/Respondent,
13           v.                                       FINDINGS AND RECOMMENDATIONS
14   BRUCE AUSTIN WATKINS,
15                      Defendant/Movant.
16

17           Movant, a federal prisoner, brings a pro se challenge to his sentence under 28 U.S.C. §

18   2255. ECF No. 59. Movant seeks a sentence reduction based on Amendment 801 to the U.S.

19   Sentencing Guidelines. Id. The United States opposes the motion. ECF No. 69. The matter has

20   been referred to the undersigned by the assigned district judge. ECF No. 62.

21      I.        BACKGROUND

22           On August 8, 2013, Mr. Watkins was indicted on a single count of receiving child

23   pornography. ECF No. 1. He pled guilty to that charge on December 3, 2013, pursuant to a

24   written plea agreement. ECF Nos. 23, 25. The stipulated Guidelines calculations included an age

25   enhancement under § 2G2.2(b)(2), an enhancement for sadistic content under § 2G2.2(b)(4), and

26   a vulnerable victim adjustment under § 3A1.1(b)(1). ECF No. 25. The plea agreement also

27   included a waiver of appeal and collateral attack. Id. Specifically, movant waived the right to

28   challenge his sentence as long as it did not exceed 188 months. Id.
                                                      1
 1             On May 28, 2014, movant was sentenced to 90 months imprisonment and 120 months
 2   supervised release. ECF No. 36. He did not appeal. This is Watkins’ first challenge to the
 3   sentence, and it was filed over two years after his conviction became final but within a year of
 4   Amendment 801’s effective date.
 5      II.       AMENDMENT 801
 6             At the time of petitioner’s sentencing, the law of this Circuit permitted a child
 7   pornography defendant who received an age enhancement under § 2G2.2(b)(2) to also receive a
 8   vulnerable victim adjustment under § 3A1.1(b)(1) when the victim is an infant or toddler. See
 9   United States v. Wright, 373 F.3d 935, 943 (9th Cir. 2004). Other Courts of Appeals disagreed.
10   See, e.g., United States v. Dowell, 771 F.3d 162, 174-75 (4th Cir. 2014) (holding that the
11   enhancement and adjustment cannot be applied simultaneously where the basis for the vulnerable
12   victim adjustment relates to age). The U.S. Sentencing Commission resolved the issue by
13   amending the child pornography Guidelines via Amendment 801, which became effective on
14   November 1, 2016.
15             The Amendment expressly accounts for infant and toddler victims by adding a basis for
16   application of the four-level “sadistic or masochistic” enhancement to cases involving such
17   victims. See U.S.S.G. § 2G.2(b)(4) (2016) (“If the offense involved material that portrays (A)
18   sadistic or masochistic conduct or other depictions of violence; or (B) sexual abuse or
19   exploitation of an infant or toddler, increase by 4 levels.”). The Sentencing Commission also
20   added a new application note to § 2G2.2 that provides, “If subsection (b)(4)(B) applies, do not
21   apply § 3A1.1(b).” U.S.S.G. § 2G2.2 cmt. n.4 (2016).
22      III.      LEGAL STANDARDS
23             A sentencing court may “vacate, set aside or correct the sentence” of a federal prisoner if
24   it concludes that “the sentence was imposed in violation of the Constitution or laws of the United
25   States.” 28 U.S.C. § 2255(a). Claims for relief under § 2255 must be based on a constitutional or
26   jurisdictional error, “‘a fundamental defect which inherently results in a complete miscarriage of
27   justice,’” or a proceeding “‘inconsistent with the rudimentary demands of fair procedure.’”
28   United States v. Timmreck, 441 U.S. 780, 783-84 (1979) (quoting Hill v. United States, 368 U.S.
                                                         2
 1   424, 428 (1962)). A district court may deny a § 2255 motion summarily if “the petitioner fails to
 2   allege facts which, if true, would entitle him to relief, or the petition, files and record of the case
 3   conclusively show that he is entitled to no relief.” United States v. Rodriguez-Vega, 797 F.3d
 4   781, 792 (9th Cir. 2015); see 28 U.S.C. § 2255(b); United States v. Quan, 789 F.2d 711, 715 (9th
 5   Cir. 1986) (“Where a prisoner's [§ 2255] motion presents no more than conclusory allegations,
 6   unsupported by facts and refuted by the record, an evidentiary hearing is not required.”).
 7          IV.      MOVANT’S CLAIM IS NOT COGNIZABLE UNDER § 2255
 8                Collateral review under section 2255 does not encompass all claimed errors in sentencing.
 9   If a petition does not allege lack of jurisdiction or a constitutional violation, legal error will not
10   provide a basis for habeas relief unless the error resulted in a complete miscarriage of justice or in
11   a proceeding inconsistent with the rudimentary demands of fair procedure. Hamilton v. United
12   States, 67 F.3d 761, 763-64 (9th Cir. 1995) (citations omitted). The Ninth Circuit has clearly
13   stated that a “district court’s failure to apply a guideline that was not effective at the time of
14   sentencing does not give rise to a complete miscarriage of justice” and therefore does not support
15   the exercise of § 2255 jurisdiction. Id. at 764. Accordingly, a request for retroactive application
16   of a post-sentencing Amendment to the Guidelines does not provide a basis for § 2255 relief. Id.
17   (holding that the district court lacked authority to resentence the defendant under §2255 where
18   “[the defendant]’s contention below—that he be resentenced in light of Amendment 433—raised
19   neither a claim of constitutional nor jurisdictional error”).
20                As in Hamilton, movant’s contention that he should be resentenced in light of an
21   Amendment to the Guidelines raises neither a claim of constitutional nor jurisdictional error.
22   Accordingly, movant’s claim is not cognizable under § 2255, and the Court lacks authority to
23   resentence Defendant under § 2255 on the basis presented.1
24   ////
25   ////
26
     1
27     The government also argues that the § 2255 motion is both untimely and barred by the plea
     agreement’s waiver of collateral attack. Because the claim is not cognizable on its face, the court
28   need not consider whether any exception to the timeliness or waiver rules might apply.
                                                     3
 1      V.      CONSTRUING THE MOTION AS A REQUEST FOR RESENTENCING UNDER
 2              18 U.S.C. § 3582 WOULD BE FUTILE
 3           The court could construe the pro se motion as a request for resentencing under 18 U.S.C. §
 4   3582, which provides in pertinent part that:
 5                   . . . in the case of a defendant who has been sentenced to a term of
                     imprisonment based on a sentencing range that has subsequently
 6                   been lowered by the Sentencing Commission pursuant to 28 U.S.C.
                     994(o), upon motion of the defendant or the Director of the Bureau
 7                   of Prisons, or on its own motion, the court may reduce the term of
                     imprisonment, after considering the factors set forth in section
 8                   3553(a) [18 USCS § 3553(a)] to the extent that they are applicable,
                     if such a reduction is consistent with applicable policy statements
 9                   issued by the Sentencing Commission.
10   § 3582(c)(2).
11           However, it is readily apparent that movant would not be entitled to relief under this
12   provision. The applicable policy statement, U.S.S.G. § 1B1.10, provides that a defendant's
13   sentence may be lowered if “the guideline range applicable to that defendant has subsequently
14   been lowered as a result of an amendment to the Guidelines Manual listed in subsection (d)
15   below,” but that no reduction is allowed if “[n]one of the amendments listed in subsection (d) is
16   applicable to defendant, or [a]n amendment listed in subsection (d) does not have the effect of
17   lowering the defendant's applicable guideline range.” U.S.S.G. § 1B1.10(a)(2).
18           Amendment 801 is not listed in §1B1.10(d). Where a Guidelines Amendment is not listed
19   in §1B1.10(d), the district court may not apply it retroactively. United States v. Cueto, 9 F. 3d
20   1438, 1440-41 (9th Cir. 1993). Accordingly, the relief that movant seeks is not available under
21   18 U.S.C. § 3582. Accordingly, construing the instant § 2255 motion as one brought under the
22   sentencing statute would be futile. Regardless of the vehicle used to bring his claim, Watkins is
23   not entitled to resentencing in light of Amendment 801, as a matter of law.
24                                             CONCLUSION
25           For the reasons set forth above, IT IS HEREBY RECOMMENDED that the Motion to
26   Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. § 2255, ECF No. 59, be DENIED.
27           These findings and recommendations are submitted to the United States District Judge
28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
                                                      4
 1   days after service of these findings and recommendations, any party may file written objections
 2   with the court and serve a copy on all parties. Such a document should be captioned “Objections
 3   to Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be
 4   filed and served within seven days after service of the objections. The parties are advised that
 5   failure to file objections within the specified time may waive the right to appeal the District
 6   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 7          If petitioner files objections, he may also address whether a certificate of appealability
 8   should issue and, if so, why and as to which issues. Pursuant to Rule 11 of the Federal Rules
 9   Governing Section 2255 Cases, this court must issue or deny a certificate of appealability when it
10   enters a final order adverse to the applicant. A certificate of appealability may issue only “if the
11   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
12   2253(c)(2).
13   DATED: August 7, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
